          Case 3:18-cr-00462-VC Document 104 Filed 03/01/21 Page 1 of 1




                              UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA


 UNITED STATES OF AMERICA,                          Case No. 18-cr-00462-VC-1
                Plaintiff,
                                                    ORDER RE MOTION FOR
         v.                                         SUBSTITUTION OF COUNSEL
 THOMAS KELLER,                                     Re: Dkt. No. 103
                Defendant.

       The Court will not consider the motion for appointment as counsel unless Mr. Cox
submits answers to the questions posed by the Court’s application to be appointed to the CJA
panel, a copy of which is attached to this order. The answers to those questions will assist the
Court in determining whether appointment is appropriate for purposes of this case. If Mr. Cox
wishes to request a 7-day continuance of the hearing to give him more time to submit the
answers to these questions, he may do so by emailing the Courtroom Deputy. In addition, he may
submit the answers by email with a cc to the government and current counsel, as opposed to
filing them on the docket, since the answers involve disclosure of contact information and other
information that may not be appropriate for the public docket.
       IT IS SO ORDERED.

Dated: March 1, 2021
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge
